Judgment, *319Supreme Court, New York County (William Leibovitz, J.), rendered March 16, 2000, convicting defendant, after a jury trial, of arson in the second degree and reckless endangerment in the first degree, and sentencing her to concurrent terms of 12 years and 2Vs to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight-of the evidence. Issues of credibility, including the weight to be given the background and character of the People’s main witness and any inconsistencies in her testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations. The credible evidence established that minutes after defendant threatened to set a fire, a fire broke out, and that immediately thereafter defendant was seen at the location specifically determined by the fire marshal to have been the fire’s point of origin. Accordingly, the only reasonable conclusion that can be drawn from the evidence is that defendant set the fire.
The record establishes that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714).
We perceive no basis for a reduction of sentence.
Defendant’s remaining contentions, including those contained in her pro se supplemental briefs, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, P.J., Rosenberger, Rubin, Friedman and Gonzalez, JJ.